PER CURIAM.
Appellant, detained in custody in Florida “by virtue of process issued out of a state court” has been here twice before 1 appealing from orders entered by the district judge of the United States District Court for the Southern District of Florida denying his petition. Denied a certificate of probable cause for appeal below, he appealed and applied to Honorable Samuel H. Sibley, Senior Circuit Judge of this court, for a certificate of probable cause. The certificate ws denied. Appellant thus stands in this court without a certificate of probable cause which, under the provisions of Section 466, Title 28 U.S.C.A., is a jurisdictional prerequisite to his appeal.
The record standing thus, and the judges of this court, after an examination of the record, being of the opinion that there is no probable cause for an appeal and declining to issue such certificate, the appeal is dismissed for want of jurisdiction.

 House v. Mayo, 5 Cir., 147 F.2d 606, reversed 324 U.S. 42, 43, 65 S.Ct. 517, 89 L.Ed. 739; House v. Mayo, 5 Cir., 151 F.2d 1014.